PER CURIAM.
Appellant appeals his convictions and sentences for armed burglary with assault or battery (Count I), and armed burglary (Count II), stemming from a single entry into a dwelling with multiple occupants. The State properly concedes that Appellant’s conviction for Count II, armed burglary, must be vacated, as this conviction constitutes a double jeopardy violation. See Gorham v. State, 968 So.2d 717 (Fla. 4th DCA 2007); Williams v. State, 927 So.2d 145, 146 (Fla. 1st DCA 2006). We reverse and remand with directions that the trial court vacate Appellant’s conviction and sentence for Count II, armed burglary.
All other issues raised on appeal are affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED for resentencing.
BENTON, C.J., THOMAS and CLARK, JJ., concur.